Exhibit 10.2

EXECUTION COPY

SERVICING AGREEMENT

among

MEDALLION FUNDING CORP.,

as Servicer,

TAXI MEDALLION LOAN TRUST III,

as Borrower,

and

DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK,

FRANKFURT AM MAIN,

as Agent

Dated as of December 12, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page ARTICLE I    DEFINITIONS   

Section 1.01

     Certain Defined Terms    1

Section 1.02

     Other Terms    6

Section 1.03

     Computation of Time Periods    6 ARTICLE II    APPOINTMENT OF SERVICER   

Section 2.01

     Appointment of Servicer    6 ARTICLE III    ADMINISTRATION AND SERVICING OF
MEDALLION LOANS   

Section 3.01

     Duties of Servicer    7

Section 3.02

     Collection and Allocation of Medallion Loan Payments Modifications of
Medallion Loans    8

Section 3.03

     Realization upon Medallion Loans    8

Section 3.04

     Maintenance of Security Interests    9

Section 3.05

     Servicing Fee    10

Section 3.06

     Access to Certain Documentation and Information Regarding Medallion Loans
   10

Section 3.07

     Servicer Expenses    10

Section 3.08

     Appointment of Subservicer    10

Section 3.09

     Delegation of Duties    11

Section 3.10

     [Reserved]    11

Section 3.11

     Enforcement of Prohibition on Transfer of Medallion    11

Section 3.12

     Conservation and Disposition of Medallion    11

Section 3.13

     Proceeds    12

Section 3.14

     Backup Servicer    12 ARTICLE IV    COLLECTION ACCOUNT; SETTLEMENT DATE
REPORTS; MONTHLY DATA NOTIFICATION OF CERTAIN EVENTS   

Section 4.01

     Collection Account    13

Section 4.02

     Reports    14

Section 4.03

     Monthly Data    14



--------------------------------------------------------------------------------

Section 4.04

     Notification of Certain Events    15 ARTICLE V    SERVICER REPRESENTATIONS
AND WARRANTIES   

Section 5.01

     Existence; Qualification    15

Section 5.02

     Authority and Authorization; Enforceability; Approvals; Absence of Adverse
Notice    15

Section 5.03

     No Breach    16

Section 5.04

     Litigation    16

Section 5.05

     Adverse Orders    16

Section 5.06

     Taxes    16

Section 5.07

     Chief Executive Office; Jurisdiction of Organization    16

Section 5.08

     Legal Name    16

Section 5.09

     Solvency    17

Section 5.10

     True and Complete Disclosure    17

Section 5.11

     No Servicer Default    17

Section 5.12

     Servicing    17

Section 5.13

     ERISA    17

Section 5.14

     Sharing of Payments    17 ARTICLE VI    COVENANTS OF THE SERVICER   

Section 6.01

     Existence; etc.    17

Section 6.02

     Accuracy of Opinions    18

Section 6.03

     Prohibition on Adverse Claims    18

Section 6.04

     Prohibition on Fundamental Change    18

Section 6.05

     Prohibition on Modifications    19

Section 6.06

     Amendment to Organizational Documents    19

Section 6.07

     Financial Statements    19

Section 6.08

     Litigation    20

Section 6.09

     Notices    20

Section 6.10

     Funding Date Documentation    21

Section 6.11

     Collection Account    21

Section 6.12

     Additional Information    21

Section 6.13

     Limitation on Liens    21

Section 6.14

     Advertising, Origination and Servicing Activities    21

Section 6.15

     Maintenance of Insurance    21

Section 6.16

     Credit and Collection Policy    22

Section 6.17

     Capacity as Servicer    22

Section 6.18

     Collections    22

 

3



--------------------------------------------------------------------------------

ARTICLE VII    SERVICER INDEMNITIES AND RESIGNATION   

Section 7.01

     Liability of the Servicer; Indemnities of Servicer    22

Section 7.02

     Limitation on Resignation of the Servicer    23

Section 7.03

     Rights of the Agent in Respect of the Servicer    24 ARTICLE VIII   
DEFAULT AND TERMINATION   

Section 8.01

     Termination    24

Section 8.02

     Additional Termination Requirements.    24

Section 8.03

     Certain Matters Affecting a Successor Servicer    26 ARTICLE IX   
MISCELLANEOUS PROVISIONS   

Section 9.01

     Amendments and Waivers    27

Section 9.02

     Notices, Etc    27

Section 9.03

     No Waiver; Remedies    28

Section 9.04

     Binding Effect; Assignability    28

Section 9.05

     Term of This Agreement    28

Section 9.06

     Governing Law; Jury Waiver    28

Section 9.07

     Consent to Jurisdiction    28

Section 9.08

     Limitation of Liability    29

Section 9.09

     Execution in Counterparts; Severability; Integration    29

Section 9.10

     Confidentiality    29

Section 9.11

     Periodic Due Diligence Review    30

Section 9.12

     No Partnership    31

Section 9.13

     Miscellaneous    31

Section 9.14

     [RESERVED]    31

Section 9.15

     Third Party Beneficiaries    31

Section 9.16

     Amendments to Taxi I Servicing Agreement, Taxi II Servicing Agreement and
Related Loan Agreement    32

LIST OF EXHIBITS

Exhibits

 

Exhibit 4.02(a)    Form of Settlement Date Report Exhibit 4.02(b)    Form of
Eligibility Violation Notice Exhibit 6.07(c)    Form of Compliance Certificate

 

4



--------------------------------------------------------------------------------

THIS SERVICING AGREEMENT, dated as of December 12, 2008 is entered into by and
among TAXI MEDALLION LOAN TRUST III, having an address at 437 Madison Avenue,
New York, New York 10022 (the “Borrower”), MEDALLION FUNDING CORP., having an
address at 437 Madison Avenue, New York, New York 10022 (in such capacity, the
“Servicer”), and DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM
MAIN, having an address at 609 5th Avenue, New York, New York 10017-1021 (the
“Agent”).

PRELIMINARY STATEMENTS

A. The Borrower is the owner of certain Medallion Loans.

B. The Borrower may from time to time request Autobahn Funding Company LLC (the
“Lender”) to make Advances, the proceeds of which will be used to purchase
Medallion Loans. The Lender has agreed to make such Advances on the terms and
conditions set forth in the Loan and Security Agreement, dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), by and among the Borrower, the Lender and the Agent
as contractual representative of the Lender and other Secured Parties.

C. The Borrower and the Agent on behalf of the Secured Parties desire to have
the Servicer service and administer the Medallion Loans, and the Servicer
desires to service and administer the Medallion Loans.

D. The Custodian has agreed to hold certain original documents relating to each
Medallion Loan pursuant to the Custodial Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Certain Defined Terms.

Capitalized terms used and not otherwise defined herein shall have the meanings
provided to such terms in the Loan Agreement. As used in this Agreement and its
schedules and exhibits, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Accepted Servicing Practices” has the meaning provided to such term in
Section 3.01.

“Agent” has the meaning provided to such term in the Preamble.

“Agreement” means this Servicing Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.



--------------------------------------------------------------------------------

“Backup Servicer Report Date” has the meaning provided to such term in
Section 4.03(a).

“Borrower” has the meaning provided to such term in the Preamble.

“Credit and Collection Policy” has the meaning specified in the Loan Agreement;
provided that in the event the Servicer is a Person other than Medallion Funding
or an Affiliate thereof, then the term “Credit and Collection Policy” shall
refer to the customary collection policies and procedures used by the Servicer
for the servicing of loans similar to the Medallion Loans.

“Custodial Fee” has the meaning provided to such term in the Custodial
Agreement.

“Damages” has the meaning provided to such term in Section 7.01(b) hereof.

“Eligibility Violation Notice” means a written notice from the Borrower to the
Agent in the form of Exhibit 4.02(b).

“Excluded Subsidiaries” means (i) Generation Outdoors Inc., (ii) Sports
Properties Acquisition Corp., (iii) National Security Solutions Inc.,
(iv) Medallion Hamptons Holdings LLC, (v) MedOreo Co., Inc., (vi) CDI LP,
(vii) Medallion Consulting, Inc. and (viii) any wholly-owned (direct or
indirect) subsidiary of Parent formed for the purpose of holding taxi medallions
that have been foreclosed upon, the assets of which consist of taxi medallions
and other than non-material assets used in the business of owning taxi
medallions.

“Indemnified Party” has the meaning provided to such term in Section 7.01(b).

“Intangible Assets” means all licenses, franchises, patents, patent
applications, trademarks, program rights, good will, and research and
development expense and other like intangible assets shown on the consolidated
balance sheet of the Servicer and its Subsidiaries.

“IRS” shall mean the Internal Revenue Service.

“Loan Agreement” has the meaning provided to such term in the Preliminary
Statements.

“Medallion Funding” shall mean Medallion Funding Corp., and its successors and
permitted assigns.

“Medallion Loan Default” has the meaning provided to such term in Section 3.03.

“Medallion Loan Records” has the meaning provided to such term in Section 8.02.

“Monthly Report Date” means the 10th Business Day of each calendar month.

“Other Trust Servicing Agreement” means any of (i) the Taxi I Servicing
Agreement, (ii) the Taxi II Servicing Agreement or (iii) any servicing agreement
entered into by Medallion Funding or a Related Party pursuant to which such
Person acts as servicer with respect to medallion loans that have been financed
by a third-party lender and the amount payable under

 

2



--------------------------------------------------------------------------------

such financing is greater than or equal to $10,000,000; provided, however, that
solely for purposes of Section 6.03 and making the determination as to whether a
Medallion Loan constitutes an “Eligible Medallion Loan”, references to any
Related Party will be deemed to apply to any MF/Borrower Related Party.

“Product Information” has the meaning provided to such term in Section 9.11.

“Reconciliation” has the meaning provided in Section 4.01(b).

“Report” means each (a) Settlement Date Report, and (b) each other report
requested by the Agent pursuant to Section 6.12.

“Report Date” means (a) each Monthly Report Date, and (b) if an Event of Default
or Termination Event has occurred and is continuing, any other requested by the
designated by the Agent.

“Servicer” has the meaning provided to such term in the Preamble.

“Servicer Default” means the occurrence of any of the following events:

(a) The failure of the Servicer to deliver any payments, collections or proceeds
which it is obligated to deliver under the terms hereof or of any other Loan
Documents, at the times it is obligated to make such deliveries under the terms
of any Loan Documents to which it is a party; or

(b) the Servicer shall fail to perform or observe any other term, covenant or
agreement hereunder or under any other Loan Document (other than as referred to
above) and such failure shall remain unremedied for 10 calendar days after the
earlier to occur of (x) the date on which a Responsible Officer of the Servicer
knows of such failure and (y) the date on which the Agent notifies the Servicer
of such failure; or

(c) the occurrence of an Event of Default; or

(d) any representation, warranty, certification or statement made by the
Servicer pursuant to or in connection with this Agreement or any other Loan
Document shall prove to have been incorrect in any material respect when made or
deemed made and, if capable of being remedied, such breach shall remain
unremedied for 10 calendar days after the earlier to occur of (x) the date on
which a Responsible Officer of the Servicer knows of such breach and (y) the
date on which the Agent notifies the Servicer of such breach; or

(e) (i) if Medallion Funding or an Affiliate thereof is the Servicer, the
occurrence of any Bankruptcy Event in respect of the Servicer, any MF/Borrower
Related Party or any other Subsidiary of the Parent (other than the Excluded
Subsidiaries) or (ii) if Medallion Funding or an Affiliate thereof is not the
Servicer, in respect of the Servicer or any Affiliate; or

 

3



--------------------------------------------------------------------------------

(f) the Servicer shall assign, transfer or delegate any of its duties or
obligations hereunder or under any other Loan Documents to a Person that is not
a Servicer except as permitted by Section 3.08 or 3.09; or

(g) the Servicer shall have suffered any material adverse change, as determined
by the Agent in its sole discretion, exercised in good faith, to its business,
operations, financial condition, properties or prospects that could reasonably
be expected to have a material adverse effect on the ability of the Servicer to
perform its obligations under this Servicing Agreement or any other Loan
Document to which it is a party; or

(h) if Medallion Funding or an Affiliate thereof is the Servicer, the Servicer’s
activities are terminated in whole or in part for any reason by (i) any Taxi
Commission (other than the New York City Taxi Commission) or any Governmental
Authority and such termination has a Transaction Material Adverse Effect or
(ii) the New York City Taxi Commission; or

(i) if Medallion Funding or an Affiliate thereof is the Servicer, a Servicer
Financial Covenant Default occurs; or

(j) if Medallion Funding or an Affiliate thereof is the Servicer, the Servicer
shall fail to pay any Indebtedness in excess of $2,000,000 when due; or the
Servicer shall default in the performance of any term, provision or condition
contained in any agreement under which any such Indebtedness was created or is
governed, the effect of which is to cause, or to permit the holder or holders of
such Indebtedness to cause, such Indebtedness to become due prior to its stated
maturity; or any Indebtedness in excess of $2,000,000 of the Servicer shall be
declared to be due and payable or required to be prepaid (other than by a
regularly scheduled payment) prior to the date of maturity thereof; or

(k) if Medallion Funding or an Affiliate thereof is the Servicer, (i) a final
judgment or judgments for the payment of money in excess of $2,000,000 in the
aggregate shall be rendered against the Servicer, any Core Related Party or any
Subsidiary of the Parent (other than an Excluded Subsidiary) by one or more
courts, administrative tribunals or other bodies having jurisdiction and the
same shall not be satisfied, discharged (or provision shall not be made for such
discharge) or bonded, or a stay of execution thereof shall not be procured,
within five Business Days from the date of entry thereof, and the Servicer or
any such Core Related Party or Subsidiary shall not, within said period of five
Business Days, or such longer period during which execution of the same shall
have been stayed or bonded, appeal therefrom and cause the execution thereof to
be stayed during such appeal or (ii) the Servicer shall fail to pay any final
judgment for the payment of money when payment of such money is payable in
accordance with such final judgment; or

(l) if Medallion Funding is the Servicer, (i) a Change of Control shall occur;
or (ii) the Parent Guaranty shall otherwise cease to be in full force and effect
for any reason without the prior written consent of the Agent; or

 

4



--------------------------------------------------------------------------------

(m) any “Servicer Default” (or other similar term) as such term is defined in
any Other Trust Servicing Agreement occurs; or

(n) Medallion Funding shall cease to be the “Servicer” under any Other Trust
Servicing Agreement for any reason prior to the payment in full of all
indebtedness held by the third party lender financing the related loans.

“Servicer Financial Covenant Default” means the occurrence of either of the
following:

(a) the Servicer Tangible Net Worth shall at any time be less than the sum of
(i) $58,000,000 plus (ii) 75% of the proceeds received in connection with the
issuance of any equity by, or capital contributions to, the Servicer or any of
its Subsidiaries (net of the reasonable costs and expenses incurred by the
Servicer and its Subsidiaries in connection with such issuance); or

(b) the Servicer Net Income for any fiscal year shall be equal to or less than
zero.

“Servicer Net Income” means, with reference to any period, the net income (or
loss) of the Servicer and its Subsidiaries calculated on a consolidated basis
for such period in accordance with GAAP.

“Servicer Tangible Net Worth” means, at any date, (i) the amount which would be
set forth opposite the caption “shareholder’s equity” (or any like caption, in
each case inclusive of preferred stock) on a consolidated balance sheet of the
Servicer and its Subsidiaries at such date minus (ii) the aggregate amount
reflected on such balance sheet of any Intangible Assets of the Servicer at such
date, in each case of clauses (i) and (ii) determined without giving effect to
any mark-to-market valuation adjustments and adjustments required by FAS 133 but
otherwise in conformity with GAAP.

“Servicer Representative” has the meaning provided to it in Section 9.10.

“Servicing Fee” has the meaning provided to such term in Section 3.05(a).

“Servicing Fee Rate” shall mean the rate of 40 basis points (0.40%) per annum;
provided that if Medallion Funding or any of its Affiliates is not the Servicer,
and the Agent and the then current Servicer agree in writing to use a different
Servicing Fee Rate, the “Servicing Fee Rate” shall be such other rate per annum
(not to exceed a rate which the Agent determines in good faith to be a market
rate) so agreed upon by the Servicer and the Agent from time to time.

“Settlement Date Report” has the meaning provided to such term in Section 4.02.

“Shared Services Agreement” means that certain Shared Services Agreement, dated
as of the date hereof, between Medallion Funding and the Borrower, together with
all instruments, documents and agreements executed in connection therewith, as
such Shared Services Agreement may be amended, supplemented or otherwise
modified from time to time.

 

5



--------------------------------------------------------------------------------

“Taxi I Servicing Agreement” means the Servicing Agreement dated as of
September 13, 2002 (the “Taxi I Servicing Agreement”) among Medallion Funding,
Taxi Medallion Loan Trust I and Merrill Lynch Bank USA, as the Taxi I Servicing
Agreement is in effect as of September 13, 2002 and without giving effect to any
amendments, supplements or modifications thereto other than such amendments,
supplements or modifications as the Agent approves in writing.

“Taxi II Servicing Agreement” means the Servicing Agreement dated as of
December 19, 2006 (the “Taxi II Servicing Agreement”) among Medallion Funding,
Taxi Medallion Loan Trust II and Citicorp North America, Inc., as the Taxi II
Servicing Agreement is in effect as of December 19, 2006 and without giving
effect to any amendments, supplements or modifications thereto other than such
amendments, supplements or modifications as the Agent approves in writing

“Transition Expenses” means all reasonable costs (including reasonable
attorneys’ fees and expenses) incurred by the successor Servicer in connection
with transferring servicing obligations under this Agreement (including such
cost incurred in connection with the transfer of servicing files and records
pursuant to Article VIII) and amending this Agreement to reflect such transfer.

“Transaction” has the meaning provided to it in Section 9.11.

Section 1.02 Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. All terms used in Article 9 of the
Uniform Commercial Code in the State of New York, as in effect on the date
hereof and not specifically defined herein, are used herein as defined in such
Article 9. Unless otherwise expressly indicated, all references herein to
“Article,” “Section,” “Schedule” or “Exhibit” means articles and sections of,
and schedules and exhibits to, this Agreement. Headings are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof. Any reference to any law, rule or regulation shall be
deemed to be a reference to such law, rule or regulation as the same may be
amended or re-enacted from time to time. Any reference to any Person shall
include its successors and permitted assigns. The terms “include” or “including”
mean “include without limitation” or “including without limitation.”

Section 1.03 Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”

ARTICLE II

APPOINTMENT OF SERVICER

Section 2.01 Appointment of Servicer. (a) The managing, servicing, administering
and making collections on the Medallion Loans shall be conducted by the Person
so designated from time to time as Servicer in accordance with this Agreement.
Medallion Funding is hereby designated as, and hereby agrees to perform, the
duties and obligations of the Servicer pursuant to the terms hereof and the
other Loan Documents and shall continue to manage, service, administer and
collect on the Medallion Loans pursuant to this Agreement, unless and until
expressly agreed otherwise by the Borrower and the Agent.

 

6



--------------------------------------------------------------------------------

(b) Medallion Funding acknowledges that the other parties hereto have relied on
Medallion Funding’s agreement to act as Servicer hereunder in making their
decision to execute and deliver this Agreement, the Loan Agreement and the other
Loan Documents. Accordingly, Medallion Funding agrees that it will not resign as
Servicer except as permitted pursuant to Section 7.02.

(c) Medallion Funding, in the case of clause (i) below, and Borrower, in the
case of clause (ii) below, hereby agree that upon the designation of a successor
Servicer hereunder of the Servicer’s duties and responsibilities in accordance
with Section 8.01, (i) Medallion Funding will terminate its activities as
Servicer hereunder in accordance with Section 8.02 and, in any case, in a manner
which the Agent reasonably determines will facilitate the transition of the
performance of such activities to such successor Servicer and Medallion Funding
shall cooperate with and assist such successor Servicer and (ii) such successor
Servicer shall, without any further action by the Borrower or such successor
Servicer, be appointed as the Borrower’s agent and attorney-in-fact for the
purpose of exercising such power and authority as is or may from time to time be
designated to the Servicer hereunder or under any other Loan Document.

ARTICLE III

ADMINISTRATION AND SERVICING OF MEDALLION LOANS

Section 3.01 Duties of Servicer. The Servicer, for the benefit of the Borrower
and the Agent, shall manage, service, administer and make collections on the
Medallion Loans and enforce the Borrower’s rights with respect to the collateral
thereunder and any guarantees thereof in accordance with all applicable federal,
state and local laws and regulations and with the degree of skill, care and
diligence of lenders in the industry for the servicing of comparable assets, but
in no event, with less skill, care and diligence than the Servicer or any of its
Affiliates exercises with respect to all comparable assets that it services for
itself or others (such standards, the “Accepted Servicing Practices”). The
Servicer’s duties shall include collection and posting of all payments,
responding to inquiries of Obligors on Medallion Loans, investigating
delinquencies, sending invoices to Obligors, as appropriate, reporting tax
information, if any, to Obligors, preparing and delivering Medallion Loan Files
to the Custodian, accounting for Collections and furnishing statements and
reports to the Agent in accordance with this Agreement and the other Loan
Documents. Except to the extent otherwise required pursuant to this Agreement,
the Servicer shall follow the Accepted Servicing Practices in performing its
duties as Servicer. To the extent consistent with the Accepted Servicing
Practices and the following sentence, the Servicer shall have full power and
authority, acting alone, to do any and all things in connection with management,
servicing, administration and collection that it may deem necessary or
desirable, including, without limitation, executing and delivering on behalf of
itself and the Borrower, any and all instruments of satisfaction or
cancellation, or partial or full release or discharge, and all other comparable
instruments, with respect to such Medallion Loans or any Medallion securing such
Medallion Loans. The Servicer is authorized to release Liens on Medallions
granted pursuant to the Medallion Loan, (i) if the debt secured thereby has been
fully

 

7



--------------------------------------------------------------------------------

paid and the proceeds of the repayment of such debt are deposited in the
Collection Account in accordance with Section 4.01 hereof, and/or (ii) to
liquidate such Medallions in accordance with its customary standards, policies
and procedures, Accepted Servicing Practices and the Credit and Collection
Policy. If the Servicer shall commence a legal proceeding to enforce a Medallion
Loan, the Borrower shall thereupon be deemed to have automatically assigned,
solely for the purpose of collection, such Medallion Loan to the Servicer. If in
any enforcement suit or legal proceeding it shall be held that the Servicer may
not enforce a Medallion Loan on the ground that it shall not be a real party in
interest or a holder entitled to enforce such Medallion Loan, the Borrower
shall, at the Servicer’s expense (if the Servicer is Medallion Funding or an
Affiliate of Medallion Funding) and direction, take steps to enforce such
Medallion Loan, including bringing suit in the name of the Borrower. The
Borrower shall, upon the written request of the Servicer, furnish the Servicer
with any powers of attorney and other documents reasonably necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties hereunder. Notwithstanding anything to the contrary contained herein,
from and after the occurrence and during the continuance of a Termination Event,
the Agent shall have the absolute and unlimited right to direct the Servicer to
commence or settle any legal action with respect to any Medallion Loan or
Medallion or to foreclose upon or repossess any Medallion Collateral.

Section 3.02 Collection and Allocation of Medallion Loan Payments Modifications
of Medallion Loans. (a) Consistent with the standards, policies and procedures
required by this Agreement, the Servicer shall make reasonable efforts to
collect all payments called for under the terms and provisions of the Medallion
Loans as and when the same shall become due, and shall follow such collection
procedures as it follows with respect to comparable medallion loans that it or
any of its Affiliates services for itself or others and otherwise act with
respect to the Medallion Loans, in such manner as will, in the reasonable
judgment of the Servicer, maximize the amount to be received by the Agent for
the benefit of the Secured Parties with respect thereto. The Servicer is
authorized in its discretion to waive any prepayment charge, late payment charge
or any other similar fees that may be collected in the ordinary course of
servicing any Medallion Loan. The Servicer shall allocate Collections relating
to principal and interest in accordance with the terms of the related Medallion
Loans.

(b) The Medallion Loan and other Medallion Loan Documents have not been and
shall not be extended, waived, amended or modified except (i) if a Default has
occurred and is continuing, with the prior written consent of the Agent,
(ii) the Termination Date has occurred, with the prior written consent of the
Agent and (iii) at all other times, in accordance with the Servicer’s written
Underwriting Guidelines and the Credit and Collection Policy and would not
result in any Medallion Loan ceasing to be an Eligible Medallion Loan; provided,
however, that any such extension, waiver, amendment or modification will not
alter the delinquency status of such Medallion Loan for purposes of the Default
Rate or the Delinquency Rate or the characterization as an Eligible Medallion
Loan.

Section 3.03 Realization upon Medallion Loans. (a) The Servicer shall enforce
compliance with the terms of the Medallion Loans in a manner consistent with the
Accepted Servicing Practices. The Servicer shall include in any Report on any
Report Date, as applicable, any default under a Medallion Loan (a “Medallion
Loan Default”), which such Report shall include actions the Servicer proposes to
take with respect to such Medallion Loan Default, including, without limitation,
(1) initiation or continuation of negotiations with the Obligor,

 

8



--------------------------------------------------------------------------------

(2) acceleration of such Medallion Loan, (3) repossession of the Medallion
related to Medallion Loan, (4) initiation of litigation or collection
proceedings, and (5) such other action as the Servicer may deem appropriate in
conformity with the Accepted Servicing Practices.

(b) Consistent with the standards, policies and procedures required by this
Agreement and the Credit and Collection Policy, the Servicer shall use its best
efforts (if the Servicer is Medallion Funding or an Affiliate of Medallion
Funding, otherwise commercially reasonable efforts) to repossess (or otherwise
comparably convert the ownership of) and liquidate, if necessary, any Medallion
securing a Medallion Loan with respect to which the Servicer has determined that
payments thereunder are not likely to be resumed, as soon as practicable after
default on such Medallion Loan but in no event later than the date on which any
regularly scheduled payment has become more than 360 days delinquent; provided,
however, that the Servicer may elect not to repossess a Medallion within such
time period if no Servicer Default has occurred and in its good faith judgment
it determines that the proceeds ultimately recoverable with respect to such
Medallion Loan (after giving effect to expenses associated with such
repossession and reimbursement to the Servicer hereunder) would be increased by
forbearance; and provided, further, that the Servicer shall not be required to
repossess a Medallion if prohibited by law. The Servicer is authorized to follow
such customary practices and procedures as it shall deem necessary or advisable,
consistent with the Accepted Servicing Practices, which practices and procedures
may include the sale of the related Medallion at a public or private sale, and
other actions by the Servicer in order to realize upon a Medallion Loan.

Section 3.04 Maintenance of Security Interests. (a) The Servicer shall take such
steps as are necessary to maintain perfection of the first priority security
interest created by the Loan Documents. The Servicer agrees to mark its master
computer databases and computer files (by way of the creation of a special
“field” or otherwise), in a manner acceptable to the Agent, to evidence the
interests granted to the Agent for the benefit of the Secured Parties under the
Loan Agreement and the other Loan Documents. At any time and from time to time,
the Servicer shall, or shall cause the Borrower to, and the Borrower will
promptly and duly execute and deliver, or will promptly cause to be executed and
delivered, such further instruments and documents and take such further actions
as are necessary (or as are reasonably requested by the Agent) for the purpose
of obtaining or preserving the full benefits of the Secured Parties under the
Loan Agreement and of its rights and powers therein granted, including, without
limitation, the filing of any financing or continuation statements under the
Uniform Commercial Code in effect in any jurisdiction with respect to the Liens
created by the Loan Agreement or the taking of any other action necessary to
preserve the status of the Agent’s Liens on the Collateral as first priority
perfected Liens. A photographic or other reproduction of the Loan Agreement
shall be sufficient as a financing statement for filing in any jurisdiction.

(b) Consistent with the policies and procedures required by this Agreement, the
Servicer shall take such steps on behalf of the Borrower and the Agent as are
necessary to maintain perfection of the first priority security interest created
by each Medallion Loan in the related Medallion, including the recording,
registering, filing, re-recording, re-filing and re-registering of all security
agreements, financing statements and continuation statements as are necessary to
maintain the security interest under the respective Medallion Loans. The
Borrower hereby authorizes the Servicer, and the Servicer agrees, to take any
and all steps necessary to re-

 

9



--------------------------------------------------------------------------------

perfect such security interest in the name of Borrower as necessary because of
any reason. The Servicer shall maintain the Medallion Loan Schedule and will
update such Medallion Loan Schedule from time to time to reflect the Medallion
Loans sold or contributed to the Borrower to reflect the release of any
Medallion Loan from the Lien of the Loan Agreement in accordance with the Loan
Documents.

Section 3.05 Servicing Fee. (a) The Borrower shall pay to the Servicer (the
“Servicing Fee”), as compensation for its activities hereunder, on each
Settlement Date, an amount equal to the product of (i) the Servicing Fee Rate
multiplied by (ii) a fraction, the numerator of which shall be the number of
calendar days since the immediately prior Settlement Date, and the denominator
of which shall be 360, multiplied by (iii) the Net Principal Balance of the
Medallion Loans serviced by the Servicer.

(b) The accrued and unpaid Servicing Fee shall be paid to the Servicer out of
Collections as set forth in Article II of the Loan Agreement. In the event
Available Funds under Section 2.05(b) of the Loan Agreement are insufficient to
pay such Servicing Fee in full, the Servicer shall have no claim against the
Borrower for the amount of such deficiency unless and until there are Available
Funds available to pay such Servicing Fee pursuant to, and subject to the
priority of payments set forth in, Section 2.05(b).

Section 3.06 Access to Certain Documentation and Information Regarding Medallion
Loans. The Servicer shall provide to federal, state and local regulatory
agencies, and their respective examiners, access to the documentation regarding
the Medallion Loans required by applicable regulations of such agencies. Such
access shall be afforded without charge upon reasonable prior notice and during
normal business hours at the offices of the Servicer designated by it. Nothing
in this Section shall derogate from the obligation of the Servicer to observe
any applicable law prohibiting disclosure of information regarding the Obligors
and the failure of the Servicer to provide access as provided in this Section as
a result of such obligation shall not constitute a breach of this Section.

Section 3.07 Servicer Expenses. The Servicer shall be required to pay all
expenses incurred by it in connection with its activities hereunder, including
fees and disbursements of independent accountants, taxes imposed on the Servicer
and expenses incurred in connection with distributions and reports to the Agent,
and shall be reimbursed for such expenses solely to the extent expressly
provided herein. Notwithstanding the foregoing, if the Backup Servicer is
appointed successor Servicer hereunder, such successor Servicer should be
entitled to reimbursement of all out-of-pocket expenses reasonably incurred by
it in connection with its servicing activities hereunder.

Section 3.08 Appointment of Subservicer. The Servicer may at any time appoint a
subservicer to perform all or any portion of its obligations as Servicer
hereunder; provided, however, that (i) the Agent shall have approved such
appointment in writing and the Backup Servicer shall have received written
notice of the appointment of any such subservicer and shall have been given an
opportunity to perform an operational review of such subservicer; (ii) the
Servicer shall remain obligated and be liable to the Borrower and the Agent for
the servicing and administering of the Medallion Loans in accordance with the
provisions hereof without diminution of such obligation and liability by virtue
of the appointment of such subservicer and

 

10



--------------------------------------------------------------------------------

to the same extent and under the same terms and conditions as if the Servicer
alone were servicing and administering the Medallion Loans; and (iii) the
agreement with the subservicer provides that it may be terminated by any
successor Servicer if the Servicer that had entered into such subservicing
agreement is terminated as Servicer hereunder. The fees and expenses of the
subservicer shall be as agreed between the Servicer and its subservicer from
time to time and neither of the Borrower nor any Secured Party shall have any
responsibility therefor. The Agent may at any time following the occurrence and
during the continuance of a Servicer Default in its sole discretion direct
Medallion Funding to replace any of its subservicers on notice given by the
Agent to Medallion Funding and may designate as subservicer any Person to
succeed such subservicer or any successor subservicer.

Section 3.09 Delegation of Duties. The Servicer may at any time perform through
sub-contractors the specific duties of (i) repossession of Medallions, and
(ii) pursuing the collection of deficiency balances on defaulted Medallion
Loans, in each case without the consent of the Borrower or the Agent. The
Servicer may also perform other specific duties through such sub-contractors in
accordance with its customary servicing policies and procedures without the
prior consent of the Borrower or the Agent. No such delegation or
sub-contracting of duties by the Servicer shall relieve the Servicer of its
responsibility with respect to such duties. Any sub-contractor engaged by the
Servicer pursuant to this Section 3.09 shall (i) have all licenses and permits
necessary to perform such specific duties, (ii) be a Person experienced in the
performance of such specific duties, and (iii) not have been subject to any
litigation, civil or criminal penalty, or other similar action, except to the
extent reasonable and ordinary for a Person engaging in activities similar to
such specific duties. The Agent may at any time following the occurrence and
during the continuance of a Servicer Default in its sole discretion direct
Medallion Funding to replace any of its delegates on notice given by the Agent
to Medallion Funding.

Section 3.10 [Reserved].

Section 3.11 Enforcement of Prohibition on Transfer of Medallion. The Servicer
will, to the extent it has knowledge of any sale or Lien, or prospective sale or
Lien, by any Obligor of the related Medallion (whether by sale or by contract of
sale, and whether or not the Obligor remains or is to remain liable under the
Medallion Loan), exercise or cause to be exercised any rights to accelerate the
maturity of such Medallion Loan under the terms thereof.

Section 3.12 Conservation and Disposition of Medallion. In the event that any
Medallion is repossessed by the Servicer, the Servicer shall conserve and
protect each such Medallion for the Agent for the benefit of the Secured Parties
solely for the purpose of its prompt disposition and sale. The disposition of
any such Medallion shall be carried out by the Servicer at such price and upon
such terms and conditions as the Servicer shall determine in accordance with the
Accepted Servicing Practices and with a view to maximizing the net present value
recovery from such disposition. The Servicer shall deposit the proceeds of any
such disposition into the Collection Account no later than 11:00 a.m. on the
Business Day following receipt thereof by the Servicer (or in the case of a
successor Servicer, on the second Business Day following receipt). Pending such
deposit, such funds shall be held in trust by the Servicer for the benefit of
the Agent for the benefit of the Secured Parties.

 

11



--------------------------------------------------------------------------------

Section 3.13 Proceeds.

(a) If an Event of Default shall occur and be continuing, (a) all proceeds of
Collateral received by the Servicer consisting of cash, checks and other cash
equivalents shall be held by the Servicer in trust for the Agent for the benefit
of the Secured Parties, segregated from other funds of the Servicer, and shall
forthwith upon receipt by the Servicer be turned over to the Agent (in the case
of a successor Servicer, within two Business Days) for the benefit of the
Secured Parties in the exact form received by the Servicer (duly endorsed by the
Servicer to the Agent, if required) and (b) any and all such proceeds received
by the Agent (whether from the Servicer or otherwise) may, in the sole
discretion of the Agent, be held by the Agent as collateral security for, and/or
then or at any time thereafter may be applied by the Agent against, the Secured
Obligations (whether matured or unmatured) in the order set forth in
Section 2.05(b) of the Loan Agreement. Any balance of such proceeds remaining
after the Secured Obligations shall have been paid in full and the Loan
Agreement shall have been terminated shall be paid over to the Servicer or to
whomsoever may be lawfully entitled to receive the same. For purposes hereof,
proceeds shall include, but not be limited to, all principal and interest
payments, all prepayments and payoffs, insurance claims, recoveries against
Obligors, sale and foreclosure proceeds, and any other income and all other
amounts received with respect to the Collateral.

(b) At any time following the occurrence of an Event of Default that has not
been waived, at the Agent’s request and at the Servicer’s expense (so long as
Medallion Funding or any of its Affiliates is the Servicer), if the Backup
Servicer has not become the successor Servicer, the Servicer shall (and if the
Servicer shall fail to do so within two Business Days, the Agent may) notify
each Obligor and Seller of Medallion Loans of the security interest of the Agent
under this Agreement and direct that payments be made directly to the Agent or
its designee. Each of the Borrower and the Servicer authorizes the Agent, and
hereby irrevocably appoints the Agent as its attorney-in-fact coupled with an
interest, with full power of substitution and with full authority in place of
the Borrower or the Servicer, to take any and all steps in the Borrower’s or the
Servicer’s name and on behalf of the Borrower or the Servicer following the
occurrence of an Event of Default that are necessary or desirable, in the
determination of the Agent, to collect amounts due under the Medallion Loans or
any Medallion Collateral with respect thereto, including, without limitation,
endorsing the Borrower’s, the Servicer’s or the Seller’s name on checks and
other instruments representing Collections of Medallion Loans and enforcing the
Medallion Loans and the Medallion Collateral, the Purchase Agreement, any
Approved Purchase Agreement and any Affiliated Loan Sale Agreement.

Section 3.14 Backup Servicer. The Servicer agrees to undertake the procedures
and perform the other obligations to be performed by it under and in accordance
with the terms of the Backup Servicing Agreement. In the event of any
resignation or removal of the Backup Servicer under and in accordance with the
Backup Servicing Agreement, the Backup Servicer may be replaced by the Agent in
its sole discretion (on substantially the same terms as the existing Back-up
Servicing Agreement, or on such other terms as the Agent may determine in good
faith to be market terms for agreements of that type) by notice given in writing
to the Servicer, the Backup Servicer and the Borrower; provided, however, that
notwithstanding anything to the contrary contained herein, if a Servicer Default
is not continuing, the Servicer shall have right to consent to the appointment
of a successor Backup Servicer (such consent not to be unreasonably withheld).

 

12



--------------------------------------------------------------------------------

ARTICLE IV

COLLECTION ACCOUNT; SETTLEMENT DATE REPORTS; MONTHLY DATA

NOTIFICATION OF CERTAIN EVENTS

Section 4.01 Collection Account.

(a) The Servicer shall instruct all Obligors to remit payments in respect of the
Medallion Loans directly to a Lockbox Account (or to a post-office box
maintained by a Lockbox Account Bank exclusively for receipt of items to be
deposited to a Lockbox Account). If, notwithstanding such instructions, the
Servicer shall receive any Collections, the Servicer shall deposit such
Collections to the Collection Account, no later than 11:00 a.m. on the Business
Day following receipt thereof by the Servicer (or in the case of a successor
Servicer on the second Business Day following receipt). Pending such deposit,
such funds shall be held in trust by the Servicer for the benefit of the Secured
Parties. Funds on deposit in the Collection Account on any day shall be held
therein in trust for the benefit of the Secured Parties. The Servicer will use
its commercially reasonable efforts not to permit funds other than Collections
on the Medallion Loans to be deposited into any Lockbox Account or the
Collection Account. To the extent any funds other than Collections are deposited
into the Collection Account, the Servicer shall promptly identify such funds and
notify the Agent of the same and direct the Agent to remit such funds the Person
entitled thereto.

(b) Funds deposited in the Collection Account in any Monthly Period shall be
allocated between Collections in respect of principal payments on the Medallion
Loans and Collections in respect of interest and finance charge payments on the
Medallion Loans. The Servicer shall provide the Agent with a reconciliation
reasonably acceptable to the Agent (a “Reconciliation”) contained in the
Settlement Date Report delivered on the Monthly Report Date on the Monthly
Report Date immediately following such Monthly Period showing what portion of
the collections deposited to the Collection Account during the Monthly Period
are repayments of principal and what portion are payments of interest, finance
charges and/or fees.

(c) All amounts held in the Collection Account shall, to the extent permitted by
applicable laws, rules and regulations, be invested by the Collection Account
Bank, as directed by the initial Servicer in writing, in Eligible Investments
that do not have a maturity of greater than 30 days, provided, however, that if
Medallion Funding shall fail to specify such Eligible Investments in a timely
manner, Medallion Funding is no longer the Servicer or a Collection Account
Notice (as defined in the Collection Account Control Agreement) has been
delivered to the Collection Account Bank, the Agent may, but shall have no
obligation to, specify Eligible Investments. Any such written direction shall
certify that any such investment is authorized by this Section 4.01. Investments
in Eligible Investments shall be made in the name of the Agent on behalf of the
Borrower, and such investments shall not be sold or disposed of prior to their
maturity unless otherwise directed by the Agent. Any investment of funds in the
Collection Account shall be made in Eligible Investments held by or on behalf of
the Agent with respect to which the Collection Account Bank has noted its
interest therein by book entry or otherwise. If such Eligible Investments are
specific certificated securities (as such term is used in the applicable UCC)
they shall be either (A) in the possession of the Agent or its agent together
with each document of transfer, if any, necessary to transfer title to such
investment to

 

13



--------------------------------------------------------------------------------

the Agent in a manner which complies with this Section 4.01 or (B) in the
possession of a clearing corporation (as such term is used in the applicable
UCC), registered in the name of such clearing corporation, not endorsed for
collection or surrender or any other purpose not involving transfer, not
containing any evidence of a right or interest inconsistent with the Agent’s
security interest therein, and held by such clearing corporation in a securities
account maintained by such clearing corporation for the Agent or the Collection
Account Bank for the benefit of the Agent. Subject to the other provisions
hereof and the Collection Account Agreement, the Agent shall have sole control
over each such investment and the income thereon. All interest, dividends, gains
upon sale and other income from, or earnings on, investments of funds in the
Collection Account shall be deposited in the Collection Account and distributed
on the next Settlement Date pursuant to Section 2.05 of the Credit Agreement.

Section 4.02 Reports.

(a) The Servicer shall deliver to the Agent, the Collection Account Bank, the
Backup Servicer and the Custodian no later than 4:00 p.m., New York time on each
Monthly Report Date a servicing report (the “Settlement Date Report”) with
respect to the Monthly Period then most recently ended, substantially in the
form attached hereto as Exhibit 4.02(a) (or in such other form as may be
reasonably specified by the Agent), which Settlement Date Report shall include
as an exhibit an executed Borrowing Base Calculation Certificate as of the last
day of the related Monthly Period certified as correct and complete by a
Responsible Officer. The Servicer shall deliver to the Agent a hard copy of any
such report upon request of the Agent.

(b) Upon discovery by the Servicer of any Medallion Loan ceasing to be an
Eligible Medallion Loan, if a Borrowing Base Deficiency exists or will result
therefrom, the Servicer shall (or shall cause the Borrower to) deliver an
Eligibility Violation Notice to the Agent and the Backup Servicer, substantially
in the form attached hereto as Exhibit 4.02(b), no later than 12:00 (noon) New
York time on the Business Day immediately succeeding such discovery.

(c) The Servicer shall deliver to the Agent and the Backup Servicer and/or
permit the Agent and the Backup Servicer to inspect any property, books,
valuations, records, audits or other information as the Agent or the Backup
Servicer may reasonably request upon reasonable prior notice.

Section 4.03 Monthly Data.

(a) On or before each Monthly Report Date (the “Backup Servicer Report Date”),
the Servicer will deliver to the Agent and the Backup Servicer a computer tape
or a diskette (or any other electronic transmission acceptable to the Agent) in
Microsoft Excel (or in a format reasonably acceptable to the Agent in a format
that the Servicer is reasonably able to provide) containing the information with
respect to the Medallion Loans for the related Monthly Period necessary for
preparation of the Settlement Date Report relating to the immediately succeeding
Monthly Period and necessary to determine the application of collections as
provided in Section 2.05 of the Loan Agreement. Upon the occurrence of a
Servicer Default the Servicer shall, if so requested by the Agent, deliver to
the Agent or the Agent’s designee, as applicable the Servicer’s Servicing
Records as soon as practicable and in any event within 15 days after

 

14



--------------------------------------------------------------------------------

demand therefor and a computer tape containing as of the close of business on
the date of demand all of the data maintained by the Servicer in computer format
reasonably required to service the Medallion Loans, including providing
explanation of (or detail of) all data fields provided by the Servicer along
with the field formats and codes of the data fields provided by the Servicer.
Other than the duties specifically set forth in this Agreement, the Agent shall
not have any obligation hereunder to supervise, verify, monitor or administer
the performance of the Servicer. The Agent shall not have any liability for any
actions taken or omitted by the Servicer.

(b) Nothing herein shall impose or imply a duty or obligation on the Agent to
independently verify, investigate, audit or recalculate any information or data
contained in any Settlement Date Report.

Section 4.04 Notification of Certain Events. If the Servicer has knowledge of an
Event of Default, a Default, a Servicer Default or a Termination Event occurs
and is continuing, the Servicer shall so notify the Agent and the Backup
Servicer promptly following the discovery of such Event of Default, Default,
Servicer Default or Termination Event.

ARTICLE V

SERVICER REPRESENTATIONS AND WARRANTIES

As of the Effective Date and each Funding Date, the Servicer represents and
warrants to the Agent, each Managing Agent and each Lender that:

Section 5.01 Existence; Qualification. The Servicer is a New York corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its formation and has the power and all licenses necessary to
own its assets and to transact the business in which it is presently engaged,
and is duly qualified and in good standing under the laws of each jurisdiction
where the conduct of its business requires such qualification.

Section 5.02 Authority and Authorization; Enforceability; Approvals; Absence of
Adverse Notice. The Servicer has the power, authority and legal right to make,
deliver and perform this Servicing Agreement and each of the Loan Documents to
which it is a party and all of the transactions contemplated hereby and thereby,
and has taken all necessary action to authorize the execution, delivery and
performance of this Servicing Agreement and each of the Loan Documents to which
it is a party. This Servicing Agreement and each of the Loan Documents to which
the Servicer is a party constitutes the legal, valid and binding obligation of
the Servicer, enforceable against the Servicer in accordance with their
respective terms except as the enforceability hereof and thereof may be limited
by bankruptcy, insolvency, moratorium, reorganization and other similar laws of
general application affecting creditors’ rights generally and by general
principles of equity (whether such enforceability is considered in a proceeding
in equity or at law). No consent of any other party and no consent, license,
approval or authorization of, or registration or declaration with, any
Governmental Authority is required in connection with the execution, delivery or
performance by the Servicer of this Servicing Agreement or any Loan Document to
which it is a party, or the validity or enforceability of this Servicing
Agreement or any such Loan Document or the Medallion Loans, other than such as
have been met or obtained, except where the failure to obtain such would not
have a Transaction

 

15



--------------------------------------------------------------------------------

Material Adverse Effect. The Servicer has not received any notice, nor does the
Servicer have any knowledge or reason to believe, that any Taxi Commission or
other Governmental Authority intends to seek the cancellation, termination or
modification of any of its licenses or permits, or that valid grounds for such
cancellation, termination or modification exist.

Section 5.03 No Breach. The execution, delivery and performance of this
Servicing Agreement and all other agreements and instruments executed and
delivered or to be executed and delivered pursuant hereto or thereto in
connection with the pledge of the Collateral will not (i) create any Adverse
Claim on the Collateral other than as contemplated herein or (ii) violate any
provision of any existing law or regulation (including, without limitation, the
Investment Company Act of 1940, as amended) or any order or decree of any court,
regulatory body or administrative agency or the certificate of formation or
by-laws of the Servicer or any mortgage, indenture, contract or other agreement
to which the Servicer is a party or by which the Servicer or any property or
assets of the Servicer may be bound.

Section 5.04 Litigation. No litigation or administrative proceeding of or before
any court, tribunal or governmental body is presently pending or, to the
knowledge of the Servicer, threatened against the Servicer or any properties of
the Servicer or with respect to this Servicing Agreement which, if adversely
determined, could have a Transaction Material Adverse Effect.

Section 5.05 Adverse Orders. No injunction, writ, restraining order or other
order of any nature adversely affects the Servicer’s performance of its
obligations under this Servicing Agreement or any Loan Document to which the
Servicer is a party.

Section 5.06 Taxes. The Servicer has filed (on a consolidated basis or
otherwise) on a timely basis all tax returns (including, without limitation, all
foreign, federal, state, local and other tax returns) required to be filed, is
not liable for taxes payable by any other Person and has paid or made adequate
provisions for the payment of all taxes, assessments and other governmental
charges due from the Servicer. No tax lien or similar adverse claim has been
filed, and no claim is being asserted, with respect to any such tax, assessment
or other governmental charge. Any taxes, fees and other governmental charges
payable by the Servicer in connection with the execution and delivery of this
Servicing Agreement and the other Loan Documents and the transactions
contemplated hereby or thereby have been paid or shall have been paid if and
when due.

Section 5.07 Chief Executive Office; Jurisdiction of Organization. On the
Effective Date, the Servicer’s chief executive office is (and the location of
the Servicer’s records regarding the Medallion Loans), and during the four
months immediately preceding July 1, 2001 such office has been, located at 437
Madison Avenue, New York, New York 10022. On the Effective Date, the Servicer’s
jurisdiction of organization is New York. In the event of a disaster at the
location of the initial Servicer’s chief executive office or at the location of
the initial Servicer’s records regarding the Medallion Loans, the initial
Servicer shall maintain its back-up office and records at 11 49 44th Drive, Long
Island City, New York 11101.

Section 5.08 Legal Name. The initial Servicer’s legal name is as set forth in
this Servicing Agreement; the Servicer has not changed its name since its
formation; the Servicer does not have trade names, fictitious names, assumed
names or “doing business as” names.

 

16



--------------------------------------------------------------------------------

Section 5.09 Solvency. The Servicer is solvent and will not become insolvent
after giving effect to the transactions contemplated hereby; the Servicer is
paying its debts as they become due; and the Servicer, after giving effect to
the transactions contemplated hereby, will have adequate capital to conduct its
business.

Section 5.10 True and Complete Disclosure. The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of the
Servicer to the Agent, any Lender or the Custodian in connection with the
negotiation, preparation or delivery of this Servicing Agreement and the other
Loan Documents or included herein or therein or delivered pursuant hereto or
thereto are true and correct in every material respect, or (in the case of
projections) are based on reasonable estimates, on the date as of which such
information is stated or certified. There is no fact known to a Responsible
Officer of the Servicer that, after due inquiry, should reasonably be expected
to have a Transaction Material Adverse Effect that has not been disclosed
herein, in the other Loan Documents or in a report, financial statement,
exhibit, schedule, disclosure letter or other writing furnished to the Agent,
any Lender or the Custodian for use in connection with the transactions
contemplated hereby or thereby.

Section 5.11 No Servicer Default. No Servicer Default has occurred and is
continuing.

Section 5.12 Servicing. Each of the Medallion Loans is being serviced in
conformance with the Servicer’s Credit and Collection Policy and otherwise in
accordance with Accepted Servicing Practices.

Section 5.13 ERISA. The Servicer is in compliance with ERISA and has not
incurred and does not expect to incur any liabilities (except for premium
payments arising in the ordinary course of business) to the Pension Benefit
Guaranty Corporation (or any successor thereto) under ERISA.

Section 5.14 Sharing of Payments. There is not now, nor will there be at any
time in the future, any agreement or understanding between the Servicer and the
Borrower (other than as expressly set forth in the Shared Services Agreement and
the Loan Documents) providing for the allocation or sharing of obligations to
make payments or otherwise in respect of any taxes, fees, assessments or other
governmental charges.

ARTICLE VI

COVENANTS OF THE SERVICER

The Servicer covenants and agrees with the Agent that, so long as any Advance is
outstanding and until the later to occur of the payment in full of all Secured
Obligations and the termination of this Servicing Agreement:

Section 6.01 Existence; etc.

(a) The Servicer will observe all corporate procedures required by its
certificate of incorporation, by-laws and the laws of its jurisdiction of
formation. The Servicer will maintain its corporate existence in good standing
under the laws of its jurisdiction of organization and will promptly obtain and
thereafter maintain qualifications to do business as a foreign corporation in
any other state in which it does business and in which it is required to so
qualify.

 

17



--------------------------------------------------------------------------------

(b) The Servicer will comply with the requirements of all applicable laws,
rules, regulations and orders of Governmental Authorities (including, without
limitation, all environmental laws, all laws with respect to unfair and
deceptive lending practices and predatory lending practices), if failure to
comply with such requirements would be reasonably likely (either individually or
in the aggregate) to have a Transaction Material Adverse Effect.

(c) The Servicer (if Medallion Funding or an Affiliate thereof) will not move
its chief executive office from the address referred to in Section 5.07 unless
it shall have provided the Agent 30 days’ prior written notice of such change.
The Servicer (if Medallion Funding or an Affiliate thereof) will not change its
jurisdiction of organization from the jurisdiction referred to in Section 5.01.

(d) The Servicer will pay and discharge all taxes, assessments and governmental
charges or levies imposed on it or on its income or profits or on any of its
Property prior to the date on which penalties attach thereto, except for any
such tax, assessment, charge or levy the payment of which is being contested in
good faith and by proper proceedings and against which adequate reserves are
being maintained.

(e) The Servicer will permit representatives of the Agent, during normal
business hours, to examine, copy and make extracts from its books and records,
to inspect any of its Properties, and to discuss its business and affairs with
its officers, all to the extent reasonably requested by the Agent (with respect
to a successor Servicer, such review will be limited to the operations of the
successor Servicer relating to the servicing of the Medallion Loans).

(f) The Servicer shall, to the extent required by applicable law, disclose all
material transactions associated with this transaction in appropriate regulatory
filings and public announcements.

Section 6.02 Accuracy of Opinions. The Servicer (if Medallion Funding or an
Affiliate thereof) shall take all other actions necessary to maintain the
accuracy of the factual assumptions set forth in the legal opinion of Willkie,
Farr & Gallagher LLP, counsel to the Servicer, issued in connection with this
Agreement and other Loan Documents and relating to the issues of substantive
consolidation, true contribution and true sale of the Medallion Loans.

Section 6.03 Prohibition on Adverse Claims. Except as otherwise provided herein
or in any other Loan Document, the Servicer shall not purport to sell, assign
(by operation of law or otherwise) or otherwise dispose of, or create or suffer
to exist any Adverse Claim upon or with respect to, any Medallion Loan, any
Collections related thereto or any other Collateral related thereto, or upon or
with respect to any account to which any Collections of any Medallion Loan are
sent, or assign any right to receive income in respect thereof.

Section 6.04 Prohibition on Fundamental Change. The Servicer (if Medallion
Funding or an Affiliate thereof) will not engage in, or suffer any, change of
ownership, dissolution, winding up, liquidation, merger or consolidation with,
or convey, transfer, lease or otherwise dispose of (whether in one transaction
or in a series of transactions), all or substantially all of its assets (whether
now owned or hereafter acquired), or acquire all or substantially all of the
assets or capital stock or other ownership interest of any Person.

 

18



--------------------------------------------------------------------------------

Section 6.05 Prohibition on Modifications. The Servicer will not amend, modify,
waive or terminate any terms or conditions of the Servicing Agreement or the
Backup Servicing Agreement without the written consent of the Agent and the
Backup Servicer (which consent shall not be unreasonably withheld in the case of
an amendment curing an ambiguity or correcting any inconsistent provisions of
the Servicing Agreement), and shall perform its obligations thereunder.

Section 6.06 Amendment to Organizational Documents. The Servicer (if Medallion
Funding or an Affiliate thereof) will not amend, modify or otherwise make any
change to its organizational documents without the consent of the Agent.

Section 6.07 Financial Statements.

(a) The Servicer (if Medallion Funding or an Affiliate thereof) shall deliver to
the Agent within 30 days after the last day of each calendar month,
(i) unaudited consolidated balance sheets and statements of income for the
Servicer for such calendar month and (ii) a certificate of an officer of the
Servicer, whose position is vice president or higher, stating that such
financial statements are presented fairly in all material respects and in
accordance with GAAP, subject to year-end audit adjustments.

(b) The Servicer (if Medallion Funding or an Affiliate thereof) shall deliver to
the Agent within 90 days after the end of each fiscal year, the consolidated
balance sheets of the Servicer and its consolidated Subsidiaries as at the end
of such fiscal year and the related consolidated statements of income and
retained earnings and of cash flows for the Servicer and its consolidated
Subsidiaries for such year, setting forth in each case in comparative form the
figures for the previous year, accompanied by an opinion thereon of independent
certified public accountants of recognized national standing, which opinion
shall not be qualified as to scope of audit or going concern and shall state
that said consolidated financial statements fairly present the consolidated
financial condition and results of operations of the Servicer and its
consolidated Subsidiaries as at the end of, and for, such fiscal year in
accordance with GAAP, and a certificate of such accountants stating that, in
making the examination necessary for their opinion, they obtained no knowledge,
except as specifically stated, of any Servicer Default.

(c) The Servicer (if the Servicer is Medallion Funding or an Affiliate thereof)
will furnish to the Agent, at the time it furnishes each set of financial
statements pursuant to paragraphs (a) and (b) above, a Compliance Certificate
substantially in the form of Exhibit 6.07(c) signed by Responsible Officer of
the Servicer and dated the date of such annual financial statement or such
quarterly financial statement.

The Servicer will furnish to the Agent, at the time it furnishes each set of
financial statements pursuant to paragraphs (a) and (b) above, a certificate of
a Responsible Officer of the Servicer (i) stating that, to the best of such
Responsible Officer’s knowledge, the Servicer during such fiscal period or year
has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Servicing Agreement and the other
Loan

 

19



--------------------------------------------------------------------------------

Documents to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no knowledge of any Servicer Default except as
specified in such certificate (and, if any Servicer Default has occurred and is
continuing, describing the same in reasonable detail and describing the action
the Servicer has taken or proposes to take with respect thereto) and
(ii) showing in detail the calculations supporting such Responsible Officer’s
certification of the Servicer’s compliance with the requirements of the
financial covenants found in Exhibit 6.07 hereto.

Section 6.08 Litigation. The Servicer will promptly, and in any event within 10
days after service of process on any of the following, give to the Agent notice
of all litigation, actions, suits, arbitrations, investigations (including,
without limitation, any of the foregoing which are pending or threatened) or
other legal or arbitrable proceedings affecting the Servicer or any of its
Subsidiaries or affecting any of the Property of any of them before any
Governmental Authority that (i) questions or challenges the validity or
enforceability of any of the Loan Documents or any action to be taken in
connection with the transactions contemplated hereby, (ii) which, individually
or in the aggregate, if adversely determined, could reasonably have a
Transaction Material Adverse Effect, or (iii) requires filing with the
Securities and Exchange Commission in accordance with the Securities Exchange
Act of 1934 and any rules thereunder.

Section 6.09 Notices. The Servicer, in its capacity as Servicer, shall give
notice to the Agent:

(a) promptly upon receipt of notice or knowledge of the occurrence of any Event
of Default, Default, Servicer Default or any Termination Event.

(b) promptly upon receipt of notice or knowledge of (i) any default related to
any Collateral, (ii) any Lien or security interest (other than security
interests created hereby or by the other Loan Documents) on, or claim asserted
against, any of the Collateral or (iii) any event or change in circumstances
which could reasonably be expected to have a Transaction Material Adverse
Effect.

(c) promptly upon any material change in the market value of any or all of the
Servicer’s assets (if the Servicer is Medallion Funding or an Affiliate
thereof).

(d) if the Servicer is Medallion Funding or an Affiliate thereof, promptly upon
receipt of notice or knowledge of any issuance, or possible issuance, of
additional Medallions by New York City, Chicago, Boston, Cambridge, Newark,
Philadelphia, Somerville, Miami-Dade County or any other jurisdiction for which
the Lender has financed the purchase of Medallion Loans by the Borrower or any
change in the regulations relating to Medallion lending, servicing, foreclosure
or the financing of medallion loans in any such jurisdictions.

(e) within one Business Day, of any and all notices given by the Servicer in
connection with any participation agreement in which the related Medallion Loan
has been pledged to the Agent under the Loan Agreement.

(f) forthwith upon its receipt of any notice, request for consent, financial
statements, certification, report or other communication under or in connection
with any Transaction Document from any Person other than the Agent, copies of
the same.

 

20



--------------------------------------------------------------------------------

(g) promptly upon receipt of notice or knowledge of any event or change in
circumstances which could reasonably be expected to have a Transaction Material
Adverse Effect, the Transferor will give notice promptly to the Borrower and the
Agent.

Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer of the Servicer setting forth details of the occurrence
referred to therein and stating what action the Servicer has taken or proposes
to take with respect thereto.

Section 6.10 Funding Date Documentation. The Servicer (if the Servicer is
Medallion Funding or an Affiliate thereof) shall deliver to the Custodian on or
before each Funding Date the Funding Date Documentation with respect to the
Medallion Loans being pledged under the Loan Agreement on such Funding Date.

Section 6.11 Collection Account. The Servicer shall (a) cause the Collection
Account Bank to deliver to the Agent copies of monthly statements with respect
to the Collection Account or (b) promptly deliver copies of such statements to
the Agent.

Section 6.12 Additional Information. The Servicer shall, from time to time,
provide to the Agent such other information, reports, financial statements and
documents as the Agent may reasonably request.

Section 6.13 Limitation on Liens. The Servicer will defend the Collateral
against, and will take such other action as is necessary to remove, any Lien,
security interest or claim on or to the Collateral, other than the security
interests created under the Loan Agreement or Permitted Participation Interests,
and the Servicer will defend the right, title and interest of the Secured
Parties in and to any of the Collateral against the claims and demands of all
persons whomsoever.

Section 6.14 Advertising, Origination and Servicing Activities. The Servicer
shall comply in all material respects with all Requirements of Law. All
servicing activities, procedures and materials used with regard to any Medallion
Loan made or accounts acquired, collected or serviced by the Servicer comply
with all applicable Federal, state and local laws, ordinances, rules and
regulations, including but not limited to those related to usury, truth in
lending, real estate settlement procedures, consumer protection, equal credit
opportunity, fair debt collection, rescission rights and disclosures, except
where failure to comply would not have a Transaction Material Adverse Effect.

Section 6.15 Maintenance of Insurance. The Servicer will maintain at all times
in full force and effect with financially sound and reputable insurance
companies insurance covering such risks and liabilities and with such
deductibles or self-insured retentions as are in accordance with normal industry
practices for policies of insurance and in any event, shall maintain at all
times errors and omissions insurance in an amount no less than $1,000,000 in
form and scope reasonably satisfactory to the Agent. Each such insurance policy
shall provide that the insurance company will give the Agent at least thirty
days’ written notice before such policy shall be altered adversely to the
interests of the Secured Parties or canceled or not renewed. The Servicer shall
provide to the Agent, not less than annually, evidence reasonably satisfactory
to the Agent demonstrating that each insurance policy required to be maintained
by it hereunder has been so maintained and all premiums required to be paid with
respect thereto have been so paid.

 

21



--------------------------------------------------------------------------------

Section 6.16 Credit and Collection Policy. The Servicer (if Medallion Funding or
an Affiliate thereof) shall not amend, modify or revise the Credit and
Collection Policy without the prior written consent of the Agent, which consent
shall not be unreasonably withheld or delayed. In the event that the Servicer
(if Medallion Funding or an Affiliate thereof) makes any material amendment or
modification to the Credit and Collection Policy, the Servicer (if Medallion
Funding or an Affiliate thereof) shall promptly deliver to the Agent a complete
copy of the amended or modified the Credit and Collection Policy.

Section 6.17 Capacity as Servicer. The Servicer will, to the extent necessary,
maintain separate records on behalf of and for the benefit of the Agent, will
act in accordance with instructions and directions, delivered in accordance with
the terms hereof, from the Borrower and/or the Agent in connection with its
servicing of the Medallion Loans hereunder, and will ensure that, at all times
when it is dealing with or in connection with the Medallion Loans in its
capacity as Servicer, it holds itself out as Servicer, and not in any other
capacity.

Section 6.18 Collections. The Servicer shall, to the extent possible, only
accept Collections consisting of checks, wire transfers or electronic transfers.

ARTICLE VII

SERVICER INDEMNITIES AND RESIGNATION

Section 7.01 Liability of the Servicer; Indemnities of Servicer. (a) The
Servicer shall be contractually liable in accordance herewith only to the extent
of the obligations specifically undertaken by the Servicer under this Agreement.

(b) The Servicer agrees to hold the Secured Parties, the Backup Servicer, any
successor Servicer, the Collection Account Bank, the Lockbox Account Bank, the
Custodian and each of its officers, directors, agents and employees (each, an
“Indemnified Party”) harmless from and indemnify each Indemnified Party against
all liabilities, losses, damages, judgments, costs and expenses of any kind
(including but not limited to attorneys’ fees and expenses) (collectively,
“Damages”) which may be imposed on, incurred by or asserted against such
Indemnified Party in any suit, action, claim or proceeding relating to or
arising out of or based on any breach of any representation, warranty, covenant
or other term of this Agreement by the Servicer, any subservicer or any
sub-contractor, the failure of the Servicer, any subservicer or any
sub-contractor to meet the Accepted Servicing Practices in connection with any
action (or failure to act) hereunder or under any other Loan Documents, in its
capacity as the Servicer, or any negligence or willful misconduct of the
Servicer, any subservicer or any sub-contractor in connection with the
performance of its obligations under this Agreement and the other Loan
Documents, in its capacity as the Servicer, except, in each case, to the extent
arising from such Indemnified Party’s gross negligence or willful misconduct.
Without limiting or being limited by the foregoing, the Servicer (if Medallion
Funding or an Affiliate thereof) shall pay on demand to each Indemnified Party
any and all amounts necessary to indemnify such Indemnified Party from and
against any and all Damages resulting from any of the following:

(i) the failure of Servicer to correctly report Eligible Medallion Loans in any
report or other information provided by the Servicer to the Agent or the
Custodian, or in any calculation of the Delinquency Rate, Default Rate or
Borrowing Base made by the Servicer;

 

22



--------------------------------------------------------------------------------

(ii) the failure of any representation or warranty or statement made or deemed
made by the Servicer hereunder or under any other Loan Document to have been
true and correct when made;

(iii) the failure by the Servicer, any subservicer or any sub-contractor to
comply with any applicable law, rule or regulation with respect to any Medallion
Loan or related Medallion;

(iv) action, or failure to act, by the Servicer that results in the failure to
maintain in favor of the Agent as required under this Servicing Agreement and
the other Loan Documents a valid and enforceable security interest in the
Collateral or the failure to maintain such security interests as first priority
perfected security interests as required under this Servicing Agreement and the
other Loan Documents;

(v) the commingling of Collections at any time with other funds; and

(vi) any defense, set-off, counterclaim, recoupment or reduction of liability
whatsoever of any Person, arising out of or relating to any action (or failure
to act) by the Servicer in accordance with its obligations hereunder.

(c) Indemnification under this Section shall survive the resignation or removal
of the Servicer or the termination of this Agreement, with respect to any act
(or the failure to act) by the Servicer which occurred (or failed to occur)
prior to such resignation, removal or termination and shall include fees and
expenses of counsel and expenses of litigation. If the Servicer shall have made
any indemnity payments pursuant to this Section and the Person to or on behalf
of whom such payments are made thereafter collects any of such amounts from
others, such Person shall promptly repay such amounts to the Servicer, without
interest.

Section 7.02 Limitation on Resignation of the Servicer. The Servicer shall not
resign from the obligations and duties hereby imposed on it except (a) by mutual
agreement among the Servicer, the Borrower and the Agent or (b) upon
determination that its duties hereunder are no longer permissible under
applicable law and the Agent does not elect to waive the obligations of the
Servicer to perform the duties which render it legally unable to act or to
delegate those duties to another Person assuming such obligations are waivable.
Any determination under clause (b) above permitting the resignation of the
Servicer shall be evidenced by an opinion of counsel (which counsel shall be
acceptable to the Agent) to such effect delivered to the Agent and the Borrower.
No such resignation shall become effective until a successor Servicer shall have
assumed the Servicer’s responsibilities, duties, liabilities and obligations
hereunder. Any such successor Servicer must be an established servicer of loans
secured by taxi medallions and must be approved in writing by the Agent.

 

23



--------------------------------------------------------------------------------

Section 7.03 Rights of the Agent in Respect of the Servicer. The Servicer shall
afford the Agent and the Backup Servicer, upon reasonable notice, during normal
business hours, access to all records maintained by the Servicer in respect of
its rights and obligations hereunder and access to officers of the Servicer
responsible for such obligations. Upon request, the Servicer shall furnish the
Agent and the Backup Servicer with such information as the Servicer possesses
regarding its business, affairs, property and condition, financial or otherwise.
The Servicer shall permit the Agent to inspect the Servicer’s servicing
facilities for the purpose of satisfying the Agent that the Servicer has the
ability to service the Medallion Loans as provided in this Servicing Agreement
and the other Loan Documents. The Agent and the Backup Servicer shall not have
any responsibility or liability for any action or failure to act by the
Servicer, and is not obligated to supervise the performance of the Servicer
under this Agreement or otherwise. With respect to any successor Servicer, the
inspection described above shall be performed upon not less than five Business
Days notice and not more than twice per year. The out-of-pocket expenses of any
successor Servicer in connection with the inspection described above shall be
reimbursed under Section 2.05 of the Loan Agreement.

ARTICLE VIII

DEFAULT AND TERMINATION

Section 8.01 Termination. Upon the occurrence of a Servicer Default or, if any
Person other than Medallion Funding or an Affiliate thereof is the Servicer, at
any other time as the Agent may determine in its sole discretion, the Agent may
(i) terminate all the rights and obligations of the Servicer under this
Agreement as to any or all of the Medallion Loans by delivering notice of
termination to the Servicer with a copy to the Borrower and (ii) appoint any
other Person selected by the Agent in its sole discretion as successor
“Servicer” hereunder. If a successor Servicer is acting as Servicer hereunder,
it shall be subject to termination under this Section 8.01 at any time in the
Agent’s sole discretion (with or without cause). If the Backup Servicer is
legally unable to act as successor Servicer, the Agent may in its sole
discretion petition any court of competent jurisdiction for the appointment of a
successor.

Section 8.02 Additional Termination Requirements.

(a) In the event (i) that notice of termination of the rights and obligations of
the Servicer pursuant to Section 8.01 of this Agreement is given by the Agent,
or (ii) the Servicer resigns or is removed in accordance with Section 7.02, the
Servicer covenants to safeguard the Servicing Records and that all funds and
Medallion Loan Documents relating to the affected Medallion Loans (collectively,
the “Medallion Loan Records”) shall, at the option of the Agent, immediately
upon receipt of notice of termination or the resignation or removal of the
Servicer, be submitted to the control of the Agent or its designee and that, on
the date of termination, they will be transferred to the Agent or its designee,
without prejudice to the rights, if any, of any party against any other party.

(b) Notwithstanding any termination of this Agreement, or of all or a portion of
the rights and obligations of the Servicer hereunder, the Servicer shall not be
relieved of liability for all amounts due, or responsibilities owed the Borrower
or the Agent in respect of its obligations hereunder while it served as the
servicer hereunder. The Servicer forthwith upon

 

24



--------------------------------------------------------------------------------

such termination or resignation shall (i) pay over to the Collection Account all
Collections held by it or subsequently received by it with respect to the
affected Medallion Loans pursuant to this Agreement or pursuant to any other
written agreement, letter or arrangement with the Agent, (ii) deliver to the
Agent or other designee selected by the Agent a full accounting (in the form of
Microsoft Excel or other computer tape in readable form acceptable to the Agent)
in respect of the Medallion Loans, including a statement showing the monthly
payments and other amounts collected by or on behalf of it and a statement of
moneys held in trust by or on behalf of it for the payment of taxes or other
charges with respect to the affected Medallion Loans and all other information
reasonably necessary to enable the successor Servicer to service the Medallion
Loans and the Medallion Loan Collateral, (iii) terminate, and (to the extent
requested by the Agent) cause each existing subservicer to terminate, its
collection activities in a manner and to the extent requested by the Agent to
facilitate the transition to a new Servicer, (iv) otherwise use its best efforts
to effect the orderly and efficient transfer of servicing of the affected
Medallion Loans to any designee selected by the Agent, and (v) arrange for the
physical transfer and delivery to any designee selected by the Agent of all
Medallion Loans and copies thereof in its possession, and all Medallion Loan
Records. Any successor Servicer hereunder shall meet the requirements and be
selected in accordance with the procedures specified in Section 7.02. The
removed Servicer shall allow the successor Servicer access to the removed
Servicer’s officers and employees. Without limiting the generality of the
foregoing, Medallion Funding shall, at the request of either the successor
Servicer or the Agent, take such actions and execute such documents (including
powers of attorney) as may be necessary or appropriate in order to ensure that
the successor Servicer is able to exercise directly all of Medallion Funding’s
rights and remedies under the Medallion Loan Documents and to receive all
notices and other communications and all payments that would otherwise be given
or made to Medallion Funding thereunder. The successor Servicer is authorized
and empowered by this Agreement to execute and deliver, on behalf of the
terminated Servicer, as attorney-in-fact or otherwise, any and all documents and
other instruments and to do or accomplish all other acts or things necessary or
appropriate to effect the purposes of such notice of termination, whether to
complete the transfer and endorsement of the Medallion Loans and the Medallion
and related documents to show the Borrower as lienholder or secured party or
otherwise. None of the Agent or any successor Servicer will be responsible for
(i) delays attributable to the Servicer’s failure to deliver information,
(ii) defects in the information supplied by the Servicer or (iii) other
circumstances beyond the control of the Agent or such successor Servicer.
Medallion Funding shall cooperate with and assist any successor Servicer in the
performance of its responsibilities as Servicer (including, without limitation,
providing access to, and transferring, to such successor Servicer all Records
related to the Medallion Loans.

(c) Additionally, if replaced as Servicer, Medallion Funding agrees that it will
transfer to the Agent (or its designee), or (to the extent permitted by
applicable law and contract) license to the Agent (or its designee) the use of,
all software used in connection with the collection and servicing of the
Medallion Loans. To the extent any such transfer or license would require the
payment of any license fee or other amount, Medallion Funding agrees to pay such
fee or other amount out of its own funds promptly upon demand by the Agent;
provided that the Borrower shall reimburse Medallion Funding for such payment to
the extent Available Funds are available for such purpose pursuant to
Section 2.05. Medallion Funding shall cooperate with and assist any successor
Servicer in the performance of its responsibilities as Servicer (including,
without limitation allowing (to the extent permitted by applicable law and

 

25



--------------------------------------------------------------------------------

contract) the successor Servicer to use all licenses, hardware or software
necessary or desirable to collect or obtain or store information regarding the
Medallion Loans. Notwithstanding anything to the contrary contained herein, this
Section 8.02(c) shall not apply to the extent the Servicer uses software
programs in its servicing of the Medallion Loans that are generally available to
the public.

(d) Notwithstanding any termination of this Agreement, or any termination of all
the rights and obligations of the Servicer hereunder as to all or any number of
Medallion Loans, or any resignation of the Servicer, in any case pursuant to any
provision of this Agreement, the Servicer shall be entitled to receive all
amounts accrued and owing to it under this Agreement from the Borrower in
accordance with Section 3.02 of the Loan Agreement. In connection with any
appointment of a successor Servicer, the Agent may make such arrangements for
the compensation of the successor Servicer, and may make such changes to the
obligations of the Servicer hereunder, as it and such successor Servicer shall
agree, in each case without the consent of the Borrower; provided, however that
the Agent shall provide the Borrower with notice of any proposed arrangements
for the compensation of the successor Servicer and the Borrower may provide the
Agent with bids of proposed alternative successor Servicers to the Agent.
Notwithstanding anything to the contrary contained herein, the Agent may select
the successor Servicer in its sole discretion but will consider the bids
presented by the Borrower in good faith. In addition, any successor Servicer
shall be entitled to reasonable Transition Expenses. All such Transition
Expenses shall be payable by the terminated Servicer promptly after demand and
delivery to the terminated Servicer of reasonable written evidence of such
Transition Expenses having been incurred. If the Servicer fails to pay such
Transition Expenses, the Backup Servicer will be entitled to payment or
reimbursement of such expenses and other amounts pursuant to Section 2.05 of the
Loan and Security Agreement.

Section 8.03 Certain Matters Affecting a Successor Servicer. Any Person that
succeeds Medallion Funding as Servicer hereunder and that is not an Affiliate of
any MF/Borrower Related Party shall be entitled to the following rights,
remedies, and protections in carrying out its duties as Servicer hereunder:
(a) the successor Servicer shall not be liable for any act or omission in
carrying out its duties, in the absence of its negligence, bad faith or willful
misconduct; (b) the successor Servicer may rely on and be fully protected in
acting or refraining from acting in accordance with any resolution, certificate,
letter, statement, instrument, opinion, report, notice, request, consent order,
appraisal, bond, or other document received by it which it has reason to believe
is genuine and signed or presented to it by a proper party; (c) the successor
Servicer may consult with counsel, and any opinion from such counsel (so long as
such counsel is not an employee of the successor Servicer or an Affiliate of the
successor Servicer) shall be full and complete authorization and protection in
respect of any action taken, suffered or omitted by the successor Servicer in
good faith in accordance with such opinion; and (d) the successor Servicer shall
not be required to expend or risk its own funds for extraordinary expenses or
otherwise incur extraordinary financial liability in the performance of its
duties hereunder if it reasonably believes that the repayment of such funds or
adequate indemnity against such risk or liability is not reasonably assured to
it (which assurance shall be deemed to have been given by an unsecured indemnity
agreement from a financial institution having a long term unsecured indebtedness
rating of at least “A2” or “A” or its equivalent from either of Moody’s or
Fitch). The reference to extraordinary expenses and liabilities in clause (d) of
the preceding sentence refers to the out-of-pocket costs and expenses, including
any attorneys’ fees and expenses,

 

26



--------------------------------------------------------------------------------

incurred in connection with suits against Obligors for the enforcement of
Collateral pursuant hereto, together with the risk of any liabilities or
counterclaims which could be incurred in connection therewith. The successor
Servicer shall have no responsibility, shall not be in default and shall incur
no liability for (A) any failure, error, malfunction or any delay in carrying
out any of its duties under this Agreement if any such failure or delay results
from the successor Servicer acting in accordance with information prepared or
supplied by a Person other than the successor Servicer or the failure of any
such Person to prepare or provide such information or (B) any act or failure to
act (i) by any third party, including the Servicer, the Borrower or the Agent or
(ii) which is due to or results from the invalidity, unenforceability of any
Medallion Loan with applicable law or the breach or the inaccuracy of any
representation or warranty made with respect to any Medallion Loan.

ARTICLE IX

MISCELLANEOUS PROVISIONS

Section 9.01 Amendments and Waivers.

(a) No amendment or modification of any provision of this Agreement shall be
effective without the written agreement of the Borrower, the Servicer and the
Agent (and, to the extent provided in Section 9.01(c), the Backup Servicer), and
no termination or waiver of any provision of this Agreement or consent to any
departure therefrom by the Servicer shall be effective without the written
concurrence of the Agent and the Lender. Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

(b) Promptly after the execution of any such amendment or consent, the Servicer
shall furnish a copy of such amendment or consent to the Agent and the Backup
Servicer.

(c) Notwithstanding the foregoing, no such amendment that affects the duties of
the Backup Servicer as successor Servicer shall be effective unless consented to
by the Backup Servicer in writing.

Section 9.02 Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
communication by facsimile copy) and mailed, transmitted or delivered, as to
each party hereto, at its address set forth as follows: (i) if to the Servicer:
437 Madison Avenue, New York, New York 10022, Attention: President, Telephone
No.: 212-328-2100, Facsimile No.: 212-328-2121, or at such other address as
shall be designated by such party in a written notice to the other parties
hereto; (ii) if to the Borrower: c/o Medallion Financial Corp., 437 Madison
Avenue, New York, New York 10022, Attention: President, Telephone No.:
212-328-2100, Facsimile No.: 212-328-2121, or at such other address as shall be
designated by such party in a written notice to the other parties hereto;
(iii) if to the Agent: DZ Bank AG Deutsche Zentral-Genossenschaftsbank, New
York, Branch, 609 5th Avenue, New York, New York 10017-1021, Attention: Asset
Securitization Group, Facsimile: (212) 745-1651, Confirmation No.:
(212) 745-1656, or at such other address as shall be designated by such party in
a written notice to the other parties hereto or (iv) if to the Backup Servicer:
U.S. Bank Portfolio Services, 1310 Madrid Street, Suite 103,

 

27



--------------------------------------------------------------------------------

Marshall, MN 56258, Attention: Joe Andries, Facsimile: (866) 806-0775,
Confirmation No.: (507) 532-7129, or at such other address as shall be
designated by such party in a written notice to the other parties hereto. All
such notices and communications shall be effective, upon receipt, or in the case
of (x) notice by mail, five days after being deposited in the United States
mails, first-class postage prepaid, (y) notice by facsimile copy, when verbal
communication of receipt is obtained or (z) in the case of personal delivery or
overnight mail, when delivered.

Section 9.03 No Waiver; Remedies. No failure on the part of the Agent to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 9.04 Binding Effect; Assignability. This Agreement shall be binding upon
and inure to the benefit of the Borrower, the Servicer, the Agent and their
respective successors and permitted assigns. This Agreement and the Agent’s
rights and obligations hereunder and interest herein shall be assignable in
whole or in part by the Agent and its successors and assigns to any Person that
the Agent and its successors and assigns may assign its rights under the Loan
Agreement. Neither the Borrower nor the Servicer may assign any of its rights
and obligations hereunder or any interest herein without the prior written
consent of the Agent.

Section 9.05 Term of This Agreement. This Agreement, including, without
limitation, the Servicer’s obligation to observe its covenants set forth in
Article VI, shall remain in full force and effect until the Final Payout Date;
provided, however, that the rights and remedies with respect to any breach of
any representation and warranty made or deemed made by the Servicer pursuant to
Article V and the indemnification and payment provisions of Article VII and the
provisions of Sections 9.08, 9.10, 9.11 and 9.14 shall be continuing and shall
survive any termination of this Agreement.

Section 9.06 Governing Law; Jury Waiver.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES).

(b) EACH OF THE PARTIES HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING
DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREUNDER.

Section 9.07 Consent to Jurisdiction. EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT
COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY OR, TO THE EXTENT
SUCH COURT LACKS JURISDICTION, THE COURTS OF THE STATE OF NEW YORK, AND EACH
WAIVES PERSONAL SERVICE

 

28



--------------------------------------------------------------------------------

OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE
MADE BY REGISTERED MAIL, AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED
FIVE DAYS AFTER THE SAME SHALL HAVE BEEN DEPOSITED IN THE U.S. MAILS, POSTAGE
PREPAID. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES ANY OBJECTION BASED
ON FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED
HEREUNDER, AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS
DEEMED APPROPRIATE BY THE COURT. NOTHING IN THIS SECTION SHALL AFFECT THE RIGHT
OF ANY PARTY TO THIS AGREEMENT TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR AFFECT ANY PARTY’S RIGHT TO BRING ANY ACTION OR PROCEEDING
IN THE COURTS OF ANY OTHER JURISDICTION.

Section 9.08 Limitation of Liability. Except with respect to any claim arising
out of the willful misconduct or gross negligence of the Lender, the Agent or a
Secured Party, (i) each of the Servicer and the Borrower, to the extent
permitted by law, waives any claim may be made by the Transferor against the
Lender, the Agent, any Secured Party or their respective Affiliates, directors,
officers, employees, attorneys or agents for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and (ii) each of the Servicer and the Borrower, to the
extent permitted by law, hereby waives, releases, and agrees not to sue upon any
claim for any such special, indirect, consequential or punitive damages. The
provisions of this Section shall survive the termination of this Agreement.

Section 9.09 Execution in Counterparts; Severability; Integration. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement. Delivery of an executed counterpart of this Agreement by
facsimile or portable document format (PDF) shall be effective as delivery of a
manually executed counterpart of this Agreement. In case any provision in or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. This
Agreement contains the final and complete integration of all prior expressions
by the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, superseding all prior oral or written understandings
other than the Loan Documents executed as of the date hereof to which the
Borrower is a party.

Section 9.10 Confidentiality. By accepting delivery of this Agreement, the
Servicer agrees not to disclose to any person or entity the existence of this
Agreement or the Loan Documents or the terms hereof or thereof (the
“Transaction”), the proposal or structure of the Transaction, any related
structures developed by the Agent for the Borrower, the existence or status of
any ongoing negotiations between the Servicer, the Agent, the Borrower and the
Lender concerning the Transaction (collectively, the “Product Information”),
except (i) to its and its Affiliates’ officers, directors, employees, agents,
accountants, legal counsel and other

 

29



--------------------------------------------------------------------------------

representatives (collectively, the “Servicer Representatives”) who have a need
to know the Product Information for the purpose of assisting in the negotiation
and completion of the Transaction and who agree to be bound by the provisions of
this section applicable to the Servicer, (ii) in connection with any legal or
regulatory action or proceeding relating to this Agreement or the transactions
contemplated hereby or the exercise of any remedies hereunder, (iii) to extent
required by applicable law, regulation or other legal process, or (iv) to the
extent requested by any governmental or regulatory authority having jurisdiction
over the Servicer or any Servicer Representative. The Servicer will be
responsible for any failure of any Servicer Representative to comply with the
provisions of this Section 9.10.

Section 9.11 Periodic Due Diligence Review.

(a) The Servicer acknowledges that the Agent has the right to perform continuing
due diligence reviews with respect to the Medallion Loans, for purposes of
verifying compliance with the representations, warranties and specifications
made hereunder or under the Loan Agreement, or otherwise, and the Servicer
agrees that upon reasonable (but no less than one Business Day’s) prior notice
to the Servicer (which prior notice shall not be required after the occurrence
and during the continuation of a Default), the Agent or its authorized
representatives (including independent public accountants) will be permitted
during normal business hours to examine, inspect, and make copies and extracts
of, the Medallion Loan Files and any and all documents, records, agreements,
instruments or information relating to such Medallion Loans in the possession or
under the control of the Servicer and/or the Custodian. The Servicer also shall
make available to the Agent a knowledgeable financial or accounting officer for
the purpose of answering questions respecting the Medallion Loan Files, the
Medallion Loans, the Borrowing Base or other related matters. Without limiting
the generality of the foregoing, the Servicer acknowledges that the Agent may
make Advances to the Borrower based solely upon the information provided by the
Servicer to the Agent and the representations, warranties and covenants
contained herein, and that the Agent, at its option, has the right at any time
to conduct a partial or complete due diligence review on some or all of the
Medallion Loans securing such Advance, including without limitation ordering new
credit reports and otherwise re-generating the information used to originate
such Medallion Loans. The Agent may underwrite such Medallion Loans itself or
engage a third party underwriter (including an independent audit and consulting
firm specializing in securitization transactions) to perform such underwriting,
provided that such third party underwriter shall agree in writing with the
Borrower to maintain the confidentiality of the information reviewed and only to
use such information in connection with its engagement by the Agent in
connection with this Servicing Agreement or any other Loan Document. The
Servicer agrees to cooperate with the Agent and any third party underwriter in
connection with such underwriting, including, but not limited to, providing the
Agent and any third party underwriter with access to any and all documents,
records, agreements, instruments or information relating to such Medallion Loans
in the possession, or under the control, of the Servicer. The Borrower shall
reimburse the Agent for all fees and related out-of-pocket costs and expenses
incurred by the Agent in connection with the Agent’s activities pursuant to
Section 10.15 of the Loan Agreement and this Section 9.13; provided, however,
that, (i) the Borrower shall not be required to reimburse the Agent for more
than two (on an aggregate basis with any audits engaged in under any other Loan
Document) independent audits for any calendar year so long as (x) no Event of
Default shall have occurred and be continuing and (y) the results of the
previous audits were complete and reasonably acceptable to

 

30



--------------------------------------------------------------------------------

the Agent and (ii) so long as no Event of Default shall have occurred and be
continuing, the Borrower shall not be required to reimburse the Agent for the
fees of the independent audit and consulting firm specializing in securitization
transactions engaged in connection with any such audit to the extent that such
fees exceed $25,000 (on an aggregate basis with any audits engaged in under any
other Loan Document) in any calendar year; provided, further, that the $25,000
limit described in the foregoing clause (ii) is not applicable unless (X) the
Medallion Loan Files and any and all documents, records, agreements, instruments
or information required to complete the audit, are contained in one location;
(Y) the Borrower and the Servicer fully cooperate with the independent audit and
consulting firm specializing in securitization transactions performing any
applicable audit contemplated hereunder; and (Z) no material findings are
uncovered by or on behalf of the Agent requiring additional audit work. With
respect to any successor Servicer, the review described above shall be performed
upon not less than five Business Days notice and not more than twice per year.
The out-of-pocket expenses of any successor Servicer in connection with the
review described above shall be reimbursed under Section 2.05 of the Loan
Agreement.

(b) The Agent may, at the reasonable expense of the Borrower, (i) perform or
direct the Servicer to perform background checks on any material personnel hired
by any MF/Borrower Related Party after the Effective Date and (ii) on a
quarterly basis (at the same time as any under any other Loan Document), contact
Obligors directly for the purpose of confirming information relating to the
Medallion Loans. The Servicer shall cooperate with the Agent in any such
background check, confirmation or audit and shall furnish to the Agent all
information (including, without limitation, names and addresses of Obligors)
that the Agent may reasonably request in connection therewith. Notwithstanding
anything to the contrary contained herein, the Agent will not claim
reimbursement from the Borrower for any expenses under this Section 9.11(b) to
the extent it has been reimbursed by the Borrower under another Loan Document
and the background checks, confirmations and audits provided herein will be
without duplication of background checks, confirmations and audits provided for
under the Loan Documents.

Section 9.12 No Partnership. Nothing herein contained shall be deemed or
construed to create a co-partnership or joint venture between the parties hereto
and the services of the Servicer shall be rendered as an independent contractor
and not as an agent for the Borrower or the Agent.

Section 9.13 Miscellaneous. Each party agrees to execute and deliver such
instruments and take such actions as the other party shall from time to time
reasonably request to carry out the terms of this Agreement.

Section 9.14 [RESERVED]

Section 9.15 Third Party Beneficiaries. The parties hereto acknowledge and agree
that the Lender and the other Secured Parties are entering into the transactions
contemplated by the Loan Documents in reliance upon the provisions of this
Agreement. The Secured Parties shall be express third party beneficiaries of
this Agreement.

 

31



--------------------------------------------------------------------------------

Section 9.16 Amendments to Taxi I Servicing Agreement, Taxi II Servicing
Agreement and Related Loan Agreement. Each of the Borrower and the Servicer
agree to provide prompt written notice to the Agent of any amendment, supplement
or modification to any of the Taxi I Servicing Agreement, the “Loan Agreement”
referenced therein (the “Taxi I Loan Agreement”), the Taxi II Servicing
Agreement and the “Loan Agreement” referenced therein (the “Taxi I Loan
Agreement”) that has the effect of amending, adding, supplementing or otherwise
modifying any “Event of Default” or “Servicer Default” under any such agreement
and, to the extent requested by the Agent, amend this Agreement, the Loan
Agreement and any other applicable Loan Document to incorporate such amendments,
additions, supplements and modifications to the such Agreement into this
Agreement or the Loan Agreement, as applicable.

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused this Servicing Agreement to be
executed in its name by its duly authorized officer, as of the day and year
first above written.

 

MEDALLION FUNDING CORP.,
as Servicer

By:  

/s/ Brian S. O’Leary

Name:   Brian S. O’Leary Title:   Chief Operating Officer By:  

/s/ Michael Kowalsky

Name:   Michael Kowalsky Title:   President

TAXI MEDALLION LOAN TRUST III,
as Borrower

By:  

/s/ Alvin Murstein

Name:   Alvin Murstein Title:   Vice President By:  

/s/ Andrew Murstein

Name:   Andrew Murstein Title:   President

DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN,
as Agent

By:  

/s/ Sandeep Srinath

Name:   Sandeep Srinath Title:   Vice President By:  

/s/ Jayan Krishnan

Name:   Jayan Krishnan Title:   Assistant Vice President

Signature Page to Servicing Agreement